DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 01/10/2022 have been entered. Applicant’s amendment to claim 62 overcomes the previous 112(b) rejection, the 112(b) rejections of claims 62 and 67 are withdrawn. 

Status of Claims
	Claims 1, 6-7, 9, 12, 14, 19, 21, 23, 25, 29, 32-33, 37, 40-41, 43, 58-59, 61-62, 67, 69, 75, 77-78 remain pending in the application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, lines 2-3 recite “wherein each compartment is the same size or a different size”, however claim 9 recites “wherein the core material comprises one or more internal compartments”. Claim 14 is unclear because it implies that there are multiple compartments, however from claim 9 there can be one or more compartments. If there is only one compartment, the limitations of claim 9 will be met, however claim 14 becomes unclear as now multiple compartments are being referenced.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-7, 9, 12, 14, 19, 21, 23, 25, 29, 32-33, 37, 40-41, 43, 58-59, 61, 69, 75, and 77-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-.
Regarding claim 1, Opalsky teaches a device component (receptacle 10) ([0230], Figure 1A), comprising: 
a core material comprising one or more apertures (portals 54, 56, 58, 60, 62, 64, 68, 70, 72, herein portals) that is press fit within one or more layers of an elastic and/or flexible sheath material such that the elastic and/or flexible sheath material fully or partially covers the core material, wherein the device (10) has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device, wherein the elastic and/or flexible sheath material is configured to deform and unseal the one or more apertures (portals) of the core material to allow fluids to flow between the core material and the elastic and/or flexible sheath material when pressure is applied and to reseal the one or more apertures (portals) when the pressure is released or when a source of the pressure is removed (Figure 1A).
It is seen in Figure 1A that there are portals 54, 56, 58, 60, 62, 64, 68, 70, 72, herein portals. It is understood that these portals are apertures. 
It is stated by [0230] that the receptacle 10 (device component) is a planar vessel having a flexible top and bottom sheet. It is understood that the bottom sheet is the core material, and that the top sheet is the elastic and/or flexible sheath material. It is also understood from Figure 1A that shows the receptacle 10 made of two sheets, that the two sheets would overlap one another and therefore the top sheet (elastic and/or flexible sheath) will fully or partially cover the bottom sheet (core material). Herein, when referring to the core material it will be called the flexible bottom sheet and the elastic and/or flexible sheath material will be referred 
It is stated by [0188] that the sample materials that can be tested with the present invention include urine, blood, saliva, and other fluids. Therefore it is a device with a suitable size for clinical, medical, or medicinal device. 
[0142] states that “openable connection” means that a passage can be temporarily altered from a “closed” state in which the connection is blocked to an “open” state in which the barrier is moved so the substance can pass through. Further, [0163] states that a seal or valve yields to pressure and is mechanically operated to provide openings between chambers. [0094] states that altering a barrier between adjacent chambers allows a substance in one chamber to be moved to an adjacent chamber, which is achieved by the action of a pressure source such as an actuator that applies pressure to the exterior of the chamber to collapse or partially collapse the chamber to force all or a portion of material between chambers. It is understood that applying pressure to the chambers indicates pressure being applied to the receptacle 10, and therefore the top sheet to deform it to allow fluid movement. [0237] states that portals are temporarily closed to prevent fluid flow by an openable seal, which opens when pressure is applied to a connected chamber. It is understood that this is an openable connection, and from [0142] it is understood that connections may be re-sealable from the release of a pressure source.  
Opalsky does teach where the two films may be welded together using heated filaments, heat sealing die, impulse welder, ultrasonic welder, adhesives, or other bonding techniques, however Opalsky does not teach press-fitting (Opalsky; [0174]). 
In the same problem solving area of bonding two pieces together, Reimitz teaches 
Specifically, Reimitz teaches where two separate pieces are attached to each other by gluing, welding, or press fit (Reimitz; [0184]). 
Examiner further finds that the prior art contained a device/method/product (i.e., receptacle made from bonding two films together) which differed from the claimed device by the substitution of component(s) (i.e., films being joined by welding, adhesives, or other bonding techniques) with other component(s) (i.e., bonding films by press fit), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., welding or adhesive methods), and the results of the substitution (i.e., connecting the two films) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the welding or adhesives of reference Opalsky with press fit connecting of reference Reimitz, since the result would have been predictable.
Regarding claim 6, modified Opalsky teaches wherein the core material (bottom sheet) comprises one or more elastic and/or flexible materials, one or more non-elastic materials, or a combination thereof, wherein a surface of the core material (bottom sheet) is grooved.
As stated by [0171] of Opalsky, the receptacle 10 is formed from flexible top and bottom sheets. 
As stated by [0231] of Opalsky the receptacle 10 may include indicia, which are understood to be grooves and physical modifications. 
or one or more non-elastic materials, or a combination of the two, and the surface of the core material may be a combination of: grooved, or physically or chemically modified, or comprises one or more indentations, or the core material is insulated. 
While not required, modified Opalsky does teach where chambers may be pre-loaded with reagents which is understood to be a chemical modification (Opalsky; [0092]). It is further understood that the top sheet (elastic and/or flexible sheath) will cover the bottom sheet (core material) and therefore insulate the bottom sheet (core material).  
Regarding claim 7, modified Opalsky teaches wherein the core material (bottom sheet) is opaque, translucent, transparent, or comprises different portions that are individually opaque, translucent, or transparent. 
[0171] of Opalsky states that select regions of the multilaminate (upper and lower sheets) may be optically transparent or translucent. 
Note: it is not required that the core material is “shaped as a cylinder, cube, cuboid, polyhedral, disc, capsule, or sphere” due to recitation of “or” on line 2. 
Regarding claim 9, modified Opalsky teaches wherein the core material (bottom sheet) comprises one or more internal compartments (chambers) (Opalsky; [0232], Figure 1A), 
It is seen in Figure 1A that there are chambers C16, C18, C20, C22, C24, C26, C28, C30, C32, C34, C36, herein chambers (Opalsky; [0232]). [0174] of Opalsky states that chambers and other components can be formed by welding two films together. 

However, it is noted that the volume of chamber C16 is 10 µm to about 1mL (Opalsky; [0239]). Further, it is understood that the chambers (internal compartments) of Opalsky are accessible by the portals (apertures). As the internal components (chambers and portals) are formed from the joining of two sheets, it is understood that the chamber is accessible by the portal through the inner side of one of the sheets.
Regarding claim 12, modified Opalsky teaches the device component (receptacle 10) of claim 9, wherein the one or more internal compartments (chambers) further comprises a mechanical actuator. 
[0094] of Opalsky states that to move a substance, barriers are altered or removed where this is achieved by the action of a pressure source such as an actuator or group of actuators that applies pressure to the exterior of the chamber to collapse or partially collapse the chamber. 
Note: the mechanical actuator being a piston attached to a solid shaft or spring is not required due to recitation of “optionally”, however [0192] of Opalsky states that pressing forces may be done with a linear actuator, which is understood to have a piston attached to a solid shaft. 
Regarding claim 14, modified Opalsky teaches the device component (receptacle 10) of 
[0162] of Opalsky states that the chambers may have the same or different shapes and/or sizes. 
Note: “wherein a surface of one or more core materials are grooved or comprise one or more indentations, physically and/or chemically modified, wherein the core material is insulated, or a combination thereof.” is optional due to “a combination thereof”. It is understood that any one of the four limitations listed are required. See claim 6 supra which discusses the core material being grooved or modified. 
Regarding claim 19, modified Opalsky teaches wherein the elastic and/or flexible sheath (top sheet) material comprises polyethylene (Opalsky; [0172]).
It is understood that polyethylene (PE) is a thermoplastic elastomer, and is a polymeric material. 
Note: while not required, modified Opalsky teaches where the thickness of the elastic and/or flexible sheath (top sheet) is approximately 0.1 mm to approximately 10 mm. [0171] of Opalsky states that top and bottom sheets have a uniform thickness of between 0.05 to 2.0 mm. 
Regarding claim 21, modified Opalsky teaches a filter material between the core material (bottom sheet) and the elastic and/or flexible sheath material (top sheet). 
[0195] of Opalsky states that one or more of the chambers may include a filter. It is understood that if there is a filter within one of the chambers, then the filter will be between the core material (bottom sheet) and the elastic and/or flexible sheath material (top sheet). 
Note: although not required, it is also understood that if there is a filter material in the 
Regarding claim 23, modified Opalsky teaches a device comprising one or more of the components of claim 1, see claim 1 supra. 
Note: recitation of “and optionally connected to an actuator to apply pressure to the core material.” Is not required. 
However it is noted that [0094] of Opalsky states that altering a barrier between adjacent chambers allows a substance in one chamber to be moved to an adjacent chamber, which is achieved by the action of a pressure source such as an actuator that applies pressure to the exterior of the chamber to collapse or partially collapse the chamber to force all or a portion of material between chambers.
Regarding claim 25, modified Opalsky teaches the device of claim 23, wherein the device is a centrifugal device. 
[0192] of Opalsky states that other means to move substances between chambers may include centrifugal forces. Therefore it is understood that as a centrifugal force may be used to move substances between chambers, that the device is a centrifugal device. 
Note: “and/or the device component is actuated by application of a centrifugal force to the device component.” Is not required. However it is noted that as a centrifugal force is used to move substances between chambers of the device of modified Opalsky, then it is understood that the device component is actuated by the application of a centrifugal force. 
Regarding claim 29, modified Opalsky teaches the device component (receptacle 10) of claim 23. Modified Opalsky further teaches a core material (bottom sheet) that is hollow or semi-hollow.

Note: “wherein the elastic and/or flexible sheath comprises a spongy or permeable elastic material configured to cause the device to function as a spray valve” is not required. 
Regarding claim 32, modified Opalsky teaches a device comprising one or more of the components of claim 29, see claim 29 supra. 
Regarding claim 33, modified Opalsky teaches the device of claim 32, wherein the device is a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component. 
[0192] of Opalsky states that a means for moving substances between or within chambers includes centrifugal forces. It is therefore understood that the device (receptacle 10) is a centrifugal device and is actuated by application of a centrifugal force. 
Note: while not required, it is noted that modified Opalsky teaches wherein each device component is connect to an actuator. [0192] of Opalsky states that substances are moved in the receptacle by applying an external pressing force to a flexible surface or surfaces of a chamber via linear actuators. 
Regarding claim 37, modified Opalsky teaches the core material (bottom sheet) comprises one or more components that are fully or partially filled with liquid. 
It is understood that the core material (bottom sheet) will have chambers as seen in Figure 1A of Opalsky. [0181] of Opalsky states that the chambers can be loaded with reagents, compounds, compositions, or other substances for use in a single process, which include 
Note: it is not required that “the elastic and/or flexible sheath material comprises an elastic material having a Young’s modulus of range of between 10 MPA and 1GPa” due to the recitation of “or” on line 3. 
Regarding claim 40, modified Opalsky teaches a device comprising one or more device components of claim 37, see claim 37 supra. 
Regarding claim 41, modified Opalsky teaches the device of claim 40. Modified Opalsky teaches wherein the device is a centrifugal device and the device component is actuated by application of a centrifugal force to the device component. 
[0192] of Opalsky states that a means for moving substances between or within chambers includes centrifugal forces. It is therefore understood that the device (receptacle 10) is a centrifugal device and is actuated by application of a centrifugal force. 
Note: while not required, it is noted that modified Opalsky teaches wherein each device component is connect to an actuator. [0192] of Opalsky states that substances are moved in the receptacle by applying an external pressing force to a flexible surface or surfaces of a chamber via linear actuators. 
Regarding claim 43, modified Opalsky teaches a device storage container, comprising one or more device components of claim 9. 
Note: while it is not required due to recitation of “optionally”, it is understood that modified Opalsky teaches where the one or more internal compartments each has a volume of approximately 5 microliter to approximately 10 mL. The volume of chamber C16, one of the internal compartments, is 10 µm to about 1mL (Opalsky; [0239]). 

Regarding claim 58, modified Opalsky teaches a device comprising one or more of the storage containers as defined in claim 43, see claim 43 supra. 
Regarding claim 59, modified Opalsky teaches the device of claim 58, wherein the one or more storage containers are connected to an actuator, wherein application of force to the core material (bottom sheet) deforms the elastic and/or flexible sheath material (top sheet) allowing release of materials stored in the one or more compartments (chambers) via the one or more apertures (portals) in the core material (bottom sheet). 
[0142] of Opalsky states that “openable connection” means that a passage can be temporarily altered from a “closed” state in which the connection is blocked to an “open” state in which the barrier is moved so the substance can pass through. Further, [0163] of Opalsky states that a seal or valve yields to pressure and is mechanically operated to provide openings between chambers. [0094] of Opalsky states that altering a barrier between adjacent chambers allows a substance in one chamber to be moved to an adjacent chamber, which is achieved by the action of a pressure source such as an actuator that applies pressure to the exterior of the chamber to collapse or partially collapse the chamber to force all or a portion of material 
Note: recitation of “or a centrifugal microfluidic device…” is not required. 
Regarding claim 61, modified Opalsky teaches a method for storing and releasing reagents on devices, comprising:
providing a device comprising one or more of the storage containers as defined in claim 43, the storage containers comprising reagents to be stored and released during operation of the device; 
	It is understood that the storage containers as defined in claim 43, which comprises one or more device components of claim 9, where claim 9 states that the core material comprises one or more internal compartments. It is understood therefore that the “storage containers” is the device as described in claim 9. [0181] of Opalsky states that the chambers may be loaded with reagents, as the chambers of the device of claim 9 are filled with a reagent, then the storage container will comprise reagents. 
releasing at least a portion of one or more reagents stored in the one or more containers by applying a pressure to the core material to unseal the one or more apertures in the core material by actuating a separation of the elastic and/or flexible sheath material from the core material; and 

[0142] of Opalsky states that “openable connection” means that a passage can be temporarily altered from a “closed” state in which the connection is blocked to an “open” state in which the barrier is moved so the substance can pass through. Further, [0163] of Opalsky states that a seal or valve yields to pressure and is mechanically operated to provide openings between chambers. [0094] of Opalsky states that altering a barrier between adjacent chambers allows a substance in one chamber to be moved to an adjacent chamber, which is achieved by the action of a pressure source such as an actuator that applies pressure to the exterior of the chamber to collapse or partially collapse the chamber to force all or a portion of material between chambers. It is understood that applying pressure to the chambers indicates pressure being applied to the receptacle 10, and therefore the top sheet to deform it to allow fluid movement. [0237] Opalsky states that portals are temporarily closed to prevent fluid flow by an openable seal, which opens when pressure is applied to a connected chamber. It is understood that this is an openable connection, and from [0142] of Opalsky it is understood that connections may be re-sealable from the release of a pressure source.  
It is understood that all components of the receptacle 10 will be made from the two flexible sheets being adhered together, and therefore it is understood that when a pressure is applied to the chamber, it presses the two sheets together in that area but will cause a separation where the openable connection is (Opalsky; [0174]). 
Regarding claim 69, modified Opalsky teaches a device filter comprising:

	It is seen in Figure 1A of Opalsky that there is more than one chamber (C16, C18, C20, C22, C24, C26, C28, C30). Further, [0195] of Opalsky states that one or more of the chambers may include a filter. It is understood that as chambers have a filter material in them, the filter material would separate one chamber from another. Further it is understood that portals provide access to chambers at either end of the bottom sheet, see Figure 1A of Opalsky. 
Note: recitation of “and wherein the porous filter material is optionally located between each internal compartment has a different pore size and/or comprises a different porous filter material.” Is not required. 
Regarding claim 75, modified Opalsky teaches a device comprising one or more filters according to claim 69, see claim 69 supra. 
Note: while it is not required that the device is a centrifugal device due to recitation of “optionally”, [0192] of Opalsky states that one means of moving substances between or within chambers includes centrifugal forces. Therefore it is understood that the device (receptacle 10) is a centrifugal device. 
Regarding claim 77, modified Opalsky teaches a method for separating plasma from blood comprising: 

	sealing the device component (receptacle 10) for a time sufficient to allow plasma to separate from the red and white blood cells, 
It is stated by [0092] of Opalsky that once a sample has been loaded, the receptacle may be sealed or closed to maintain all materials within the receptacle during a procedure and that other chambers of the device are sealed off from the environment prior to loading the sample material. A “time sufficient to allow plasma to separate” has not been defined, therefore it is understood that the time between loading the sample chamber and placing the receptacle in the device with actuators to move materials between chambers is a sufficient time. [0188] of Opalsky states that fluid sample that may be tested within the receptacle includes blood. 
Note: recitation of “or sealing the device component and applying a centrifugal force to separate the plasma from the red or white blood cells; and optionally pumping or pushing the separated plasma and/or white cells, and/or buffy coat out of one or more apertures of the device component.” Are not required due to the recitation of “or” and “optionally”. 
Regarding claim 78, modified Opalsky teaches a method for separating plasma from blood comprising:
	introducing whole blood into the device component of claim 9 (see claim 9 supra);
	sealing the device component (receptacle 10) for a time sufficient to allow plasma to separate from the red and white blood cells, 
It is stated by [0092] of Opalsky that once a sample has been loaded, the receptacle may 
Note: recitation of “or sealing the device component and applying a centrifugal force to separate the plasma from the red or white blood cells; and optionally pumping or pushing the separated plasma and/or white cells, and/or buffy coat out of one or more apertures of the device component.” Are not required due to the recitation of “or” and “optionally”. 
Claim(s) 62 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1) and Reimitz (US-2013/0118900-A1) in view of Short (US-2008/0085218-A1) and as evidenced by Amin et al. “Thermoplastic Elastomeric (TPE) Materials And Their Use In Outdoor Electrical Insulation”, herein Amin. 
Regarding claim 62, modified Opalsky teaches a device filter comprising: the device component of claim 1. Modified Opalsky further teaches wherein one or more layers of the elastic and/or flexible sheath material (top sheet) comprise on or more of latex, synthetic rubber, and/or thermoplastic elastomers. 
[0171] of Opalsky states that the flexible top may be multilaminates, and that the sheets may be formed from thermoplastic materials such as polyethylene terephthalate (PET). It is understood that PET is a thermoplastic elastomeric material, see page 17 of Amin. It is 
Modified Opalsky does not teach wherein the one or more layers of the porous elastic and/or flexible sheath material is porous, with a pore size of between 0.01 µm to 100 µm. 
In the analogous art of laminate films, Short teaches a moisture-proof, gas-permeable membrane constructed as a laminate (Short; [0031]). 
Specifically, Short teaches where a laminate may be constructed of polytetrafluoroethylene (PTFE), polyester and/or polyethylene film where the laminate has a pore size of 0.2-2 µm ([0031]). [0032] states that an exemplary laminate is 235ePES expanded PTFE (ePTFE) and non-woven polyester, where the laminate has a thickness of 0.0009-0.013 inches and a pore size of 0.2-2 µm and a mean pore size of 0.8 µm. It would have been obvious to one skilled in the art to modify the device of modified Opalsky such that the multilaminate sheet of Opalsky includes the layers of PTFE and non-woven polyester that has a pore size in the range of 0.2-2 µm because Short teaches that this laminate is moisture-proof and gas-permeable (Short; [0032]). 
Regarding claim 67, modified Opalsky teaches a device comprising one or more filters according to claim 62, see claim 62 supra.

Response to Arguments
page 9, filed 01/10/2022, with respect to the rejection(s) of claim(s) 1, 6-7, 9, 12-13, 19, 21, 23, 25, 29, 32-33, 37, 40-41, 43, 58-59, 61, 69, 75, 77-78 under USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Opalsky (US-2010/0196908-A1) in view of Reimitz (US-2013/0118900-A1). 
Applicant argues that Opalsky fails to teach “the elastic and/or flexible sheath material is configured to deform and unseal the one or more apertures of the core material to allow fluids to flow between the core material and the elastic and/or flexible sheath material when pressure is applied and to reseal the one or more apertures when the pressure is released or when a source of the pressure is removed.” Where Applicant is stating that the first type of openings taught by Opalsky are not self resealing when pressure is removed, and that the second type of opening is internal and that they need an external force to stop (i.e. reseal) or control the flow once they are opened. Examiner respectfully disagrees. 
While it is noted that [0193] of Opalsky states that compression pads may be used to apply pressure to the chambers to burst the seals and allow some or all of the substances in the chambers to pass into adjacent chambers, it is noted that this is “a preferred mode”. 
As seen above, claim 1 only states that the elastic and/or flexible sheath material deforms and unseals when a pressure is applied, and is resealed when the pressure is released or the pressure source is removed. The pressure described in claim 1 is given the broadest reasonable interpretation, and therefore it is understood that the openable connection taught by Opalsky meets the limitations of claim 1. There is a seal or valve between the chambers of Opalsky that yields to pressure, which allows fluid to move between chambers. The pressure is 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U’ren (US-2015/0148255-A1) teaches a primary vessel and float system 700 as seen in Figure 7A ([0048]). There is a float 704 that is captured within primary vessel 702 by interference fit, such that under centrifugation an inner wall of the tube expands to permit axial movement of the float 704 and when centrifugation stops, the inner wall reduces back to the first diameter to induce the interference fit ([0053]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796   

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796